— Appeal from a judgment of the County Court of Chemung County, rendered September 14, 1977, upon a verdict convicting defendant of two counts of the crime of rape in the first degree. We have carefully examined the numerous grounds for reversal urged by defendant on this appeal and find no merit in any of his contentions. However, two of the issues presented warrant brief comment. First, although the indictment containing two counts of first degree rape employed the language of the statute, it did allege each and every element of that crime. Moreover, defendant later moved for and received a bill of particulars (People v Jackson, 46 NY2d 721; People v Iannone, 45 NY2d 589, 599). Second, while, defendant alleged that he owned the vehicle searched by the police following his incarceration on other charges, the prosecution demonstrated that, in fact, the automobile was owned by another and had been reported as stolen. Defendant offered no contrary proof and failed to establish that he was lawfully in the vehicle when apprehended. Therefore, it was entirely proper for the suppression court to rule he lacked standing to dispute the validity of the search (Rakas v Illinois, 439 US 128). Judgment affirmed. Kane, J.P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.